Exhibit 10.2
CIENA CORPORATION
2010 INDUCMENT EQUITY AWARD PLAN

RESTRICTED STOCK UNIT AGREEMENT
     Ciena Corporation, a Delaware corporation, (the “Company”), hereby grants
restricted stock units relating to shares of its common stock, $.01 par value,
(the “Stock”), to the individual named below as the Grantee, subject to the
vesting conditions set forth in this Agreement. This grant is subject to the
terms and conditions set forth in (i) this Agreement, including any appendix
attached hereto (as may be applicable for non-U.S. employees), (ii) the 2010
Inducement Equity Award Plan (the “Plan”) and (iii) the grant details for this
award contained in your account with the Company’s selected broker (the “Grant
Notice”). Capitalized terms not defined in this Agreement are defined in the
Plan, and have the meaning set forth in the Plan.
Grant Date:                          ,      
Grant Number:                                         
Name of Grantee:                                                             
Grantee’s Employee Identification Number:
                                        
Number of Restricted Stock Units Covered by Grant:                     
Vesting Start Date (if other than Grant Date):
                                        
Vesting Schedule:
By accepting this grant (whether by signing this Agreement or accepting the
grant electronically via the website of the Company’s selected broker), you
agree to the terms and conditions in this Agreement and in the Plan and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

         
Holder:
       
 
 
 
(Signature)    
 
       
Ciena Corporation:
       
 
       
 
  By: David M. Rothenstein    
 
  Senior Vice President and Secretary    

 



--------------------------------------------------------------------------------



 



CIENA CORPORATION
2010 INDUCEMENT EQUITY AWARD PLAN
RESTRICTED STOCK UNIT AGREEMENT

     
Restricted Stock Unit Transferability
  This grant is an award of restricted stock units in the number of units set
forth on the first page of this Agreement, subject to the vesting conditions
described in this Agreement (“Stock Units”). Your Stock Units may not be
transferred, assigned, pledged or hypothecated, whether by operation of law or
otherwise, nor may the Stock Units be made subject to execution, attachment or
similar process.
 
   
Vesting
  Your Stock Units will vest as indicated on the first page of this Agreement,
provided you remain in Service on the vesting date and meet any applicable
vesting requirements set forth in this Agreement. Except as provided in this
Agreement, or in any other agreement between you and the Company, no additional
Stock Units will vest after your Service has terminated.
 
   
Share Delivery Pursuant to Vested Units; Withholding Tax
  Shares underlying the vested portion of the Stock Units will be delivered to
you by the Company as soon as practicable following the applicable vesting date
for those shares, but in no event beyond 21/2 months after the end of the
calendar year in which the shares would have been otherwise delivered.
 
   
 
  On the vesting date (or as soon as practicable thereafter), a brokerage
account in your name will be credited with Stock representing the number of
shares that vested under this grant (the “Vesting Shares”). If the vesting date
is not a trading day, the Stock will be delivered on the next trading day. The
Company will determine, in its sole discretion, the number of the Vesting Shares
necessary to cover the amount of any federal, state, local, and foreign taxes
that the Company is required to withhold or pay (on behalf of the Company or you
as holder) with respect to the Stock Units vesting, rounding up to the nearest
whole Share of Stock (the “Withholding Shares”).
 
   
 
  By accepting this award of Stock Units, you irrevocably (i) instruct the
Company to deliver the Vesting Shares to your account; and (ii) authorize and
direct the broker, to sell, on your behalf, the Withholding Shares at the market
price per share at the time of such sale, and (iii) expressly consent to

     REV B March 2010

2



--------------------------------------------------------------------------------



 



     
 
  the delivery of the proceeds of the sale of Withholding Shares to the Company
to be used to fund the payment of any applicable taxes (whether on behalf of the
Company or you as holder) with respect to the Stock Units. You further
acknowledge that this irrevocable written instruction is intended to constitute
an instruction pursuant to Rule 10b5-1 of the Exchange Act. The Company shall be
responsible for the payment of any brokerage commissions relating to the sale of
the Withholding Shares.
 
   
 
  You acknowledge that until the first trading day following the broker’s sale
of the Withholding Shares, you shall not be entitled to effect transactions in
the net Vesting Shares credited to your brokerage account.
 
   
 
  The purchase price for the vested Shares of Stock is deemed paid by your prior
services to the Company.
 
   
Forfeiture of Unvested Units
  Except as specifically provided in this Agreement or as may be provided in
other agreements between you and the Company, no additional Stock Units will
vest after your Service has terminated for any reason and you will forfeit to
the Company all of the Stock Units that have not yet vested or with respect to
which all applicable restrictions and conditions have not lapsed.
 
   
Death
  If your Service terminates because of your death, the Stock Units granted
under this Agreement will automatically vest as to the number of Stock Units
that would have vested had you remained in Service for the 12 month period
immediately following your death.
 
   
Disability
  If your Service terminates because of your Disability, the Stock Units granted
under this Agreement will automatically vest as to the number of Stock Units
that would have vested had you remained in Service for the 12 month period
immediately following your Disability.
 
   
Termination For Cause
  If your Service is terminated for Cause, then you shall immediately forfeit
all rights to your Stock Units and this award shall immediately terminate.
 
   
Leaves of Absence
  For purposes of this grant, your Service does not terminate when you go on a
bona fide leave of absence approved by the Company, if the terms of your leave
provide for continued Service crediting, or when continued Service crediting is
required by applicable law. The Company will determine, in

     REV B March 2010

3



--------------------------------------------------------------------------------



 



     
 
  its sole discretion, whether and when a leave of absence constitutes a
termination of Service under the Plan.
 
   
Retention Rights
  Neither your Stock Units nor this Agreement give you the right to be retained
by the Company or any Affiliate in any capacity and your Service may be
terminated at any time and for any reason.
 
   
Shareholder Rights
  You have no rights as a shareholder unless and until the Stock relating to the
Stock Units has been issued to you (or an appropriate book entry has been made).
Except as described in the Plan or herein, no adjustments are made for dividends
or other rights if the applicable record date occurs before your Stock is issued
(or an appropriate book entry has been made). If the Company pays a dividend on
its Stock, you will, however, be entitled to receive a cash payment equal to the
per-share dividend paid on the Stock times the number of vested Stock Units that
you hold as of the record date for the dividend.
 
   
Applicable Law
  Any suit, action or other legal proceeding that is commenced to resolve any
matter arising under or relating to this Agreement or the Plan shall be
commenced only in a court in the State of Delaware and the parties to this
Agreement consent to the jurisdiction of such court. You agree to waive your
rights to a jury trial for any claim or cause of action based upon or arising
out of this Agreement or the Plan.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes the information provided in this Agreement, other
appropriate personal and financial data about you such as home address and
business addresses and other contact information, payroll information and any
other information deemed appropriate by the Company to facilitate the
administration of the Plan.
 
   
 
  By accepting this Stock Unit award, you consent to the Company’s processing of
such personal data and the transfer of such data outside the country in which
you work or are employed, including, with respect to non-U.S. residents, to the
United States, to transferees who shall include the Company and other persons
designated by the Company to administer the Plan.
 
   
Consent to Electronic Delivery
  Certain statutory materials relating to the Plan have been delivered to you in
electronic form. By accepting this grant, you consent to electronic delivery and
acknowledge receipt

     REV B March 2010

4



--------------------------------------------------------------------------------



 



     
 
  of these materials, including the Plan and Plan prospectus.
 
   
Non-U.S. Residents
  If you are a non-U.S. resident, additional terms and conditions with respect
to your award may apply as set forth on the Stock Administration page of the
MyCiena intranet.

This Agreement is not a stock certificate or a negotiable instrument.
     REV B March 2010

5



--------------------------------------------------------------------------------



 



APPENDIX A
TO
RESTRICTED STOCK UNIT AGREEMENT
FOR GRANTEES LOCATED OUTSIDE THE U.S
This Appendix to the Terms and Conditions for Grantees Located Outside the U.S.
includes additional terms and conditions that govern the grant Restricted Stock
Units in your country. Capitalized terms not explicitly defined in this Appendix
have the definitions ascribed to them in the Plan or the Agreement covering your
Award.
This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that you not rely on the information noted herein as
the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at vesting
of the Restricted Stock Units or the subsequent sale of the Shares or receipt of
any dividends or dividend equivalents.
In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, the information contained herein may not be
applicable to you.
ARGENTINA
Notifications
Securities Law Information. Neither the Restricted Stock Units nor the issuance
of Shares are publicly offered or listed on any stock exchange in Argentina. The
offer is private and not subject to the supervision of any Argentine
governmental authority.
Exchange Control Information. In the event that you transfer proceeds in excess
of US$2,000,000 from the sale of Shares into Argentina in a single month, you
will be subject to certain exchange control laws. Please note that exchange
control regulations in Argentina are subject to frequent change. You should
consult with your personal legal advisor regarding any exchange control
obligations that you may have.
AUSTRALIA
Restricted Stock Units Payable Only in Common Stock. Notwithstanding any
discretion in the Plan, the Grant Notice or the Agreement to the contrary, upon
vesting of the Restricted Stock Units, Shares will be issued as set forth in
this section. In no event will the Award be paid to Grantee in the form of cash.
     REV B March 2010

6



--------------------------------------------------------------------------------



 



Securities Law Information. If Grantee acquires Shares under the Plan and
subsequently offers the Shares for sale to a person or entity resident in
Australia, such an offer may be subject to disclosure requirements under
Australian law and Grantee should obtain legal advice regarding any applicable
disclosure requirements prior to making any such offer.
BELGIUM
Tax Compliance. Grantee is required to report any taxable income attributable to
the Award on his or her annual tax return. In addition, Grantee is required to
report any bank accounts opened and maintained outside Belgium on his or her
annual tax return.
BRAZIL
Compliance with Law. By accepting the Award, Grantee agrees to comply with all
applicable Brazilian laws and agrees to report and pay any and all applicable
taxes associated with the receipt and vesting of this Award, the sale of the
Shares acquired under the Plan and the receipt of any dividends.
Exchange Control Information. If Grantee is resident or domiciled in Brazil,
Grantee will be required to submit an annual declaration of assets and rights
held outside of Brazil to the Central Bank of Brazil if the aggregate value of
such assets and rights exceeds US$100,000. Assets and rights that must be
reported include Shares of the Company.
CANADA
Restricted Stock Units Payable Only in Common Stock. Restricted Stock Units
granted to Grantees in Canada shall be paid in Common Stock only and do not
provide any right for Grantee to receive a cash payment, notwithstanding
anything to the contrary in the Agreement governing this Award or the Plan.
The following provisions will apply if Grantee is a resident of Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Award, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.
Data Privacy Notice and Consent. This provision supplements the Data Privacy
section of the Award:
     REV B March 2010

7



--------------------------------------------------------------------------------



 



Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Grantee further authorizes the Company, any Subsidiary and the administrator of
the Plan to disclose and discuss the Plan with their advisors. Grantee further
authorizes the Company, any Subsidiary and the administrator of the Plan to
record such information and to keep such information in his or her employee
file.
CHINA
Exchange Control Restriction. Grantee understands and agrees to comply with
exchange control laws in China and to immediately repatriate the proceeds from
the sale of Shares and any dividends received in relation to the Shares to
China. Grantee further understands that such repatriation of the sale proceeds
and dividends may need to be effected through a special foreign exchange control
account established by Company or a Subsidiary and Grantee hereby consents and
agrees that the proceeds from the sale of Shares and any dividends received may
be transferred to such special account prior to being delivered to Grantee.
Furthermore, to facilitate compliance with any applicable laws or regulations in
China, the Company reserves the right to (i) mandate the immediate sale of
Shares to which Grantee is entitled on any applicable Vesting Date, or
(ii) mandate the sale of Shares in the event of a Termination of Service. In
either case, the proceeds of the sale of such Shares, less any Tax-Related Items
and broker’s fees or commissions, will be remitted to Grantee in accordance with
applicable exchange control laws and regulations, as described above.
DENMARK
Nature of Grant. By participating in the Plan, Grantee acknowledges that he or
she understands and agrees that the Award relates to future services to be
performed and is not a bonus or compensation for past services.
Exchange Control and Tax Reporting Information. Grantee may hold Shares acquired
under the Plan in a safety-deposit account (e.g., a brokerage account) with
either a Danish bank or with an approved foreign broker or bank. If the Shares
are held with a foreign broker or bank, Grantee is required to inform the Danish
Tax Administration about the safety-deposit account. For this purpose, he or she
must file a Form V (Erklaering V) with the Danish Tax Administration. Both
Grantee and the broker or bank must sign the Form V. By signing the Form V, the
broker or bank undertakes an obligation, without further request each year, to
forward information to the Danish Tax Administration concerning the Shares in
the account. By signing the Form V, Grantee authorizes the Danish Tax
Administration to examine the account.
In addition, if Grantee opens a brokerage account (or a deposit account with a
U.S. bank), the brokerage account (or bank account, as applicable) will be
treated as a deposit account because cash can be held in the account. Therefore,
Grantee must also file a Form K (Erklaering K) with the Danish Tax
Administration. Both Grantee and the broker must sign the Form K. By signing the
Form K, the broker undertakes an obligation, without further request each year,
to forward information to the Danish Tax Administration concerning the content
of the deposit account. By signing the Form K, Grantee authorizes the Danish Tax
Administration to examine the account.
     REV B March 2010

8



--------------------------------------------------------------------------------



 



FRANCE
Tax Information. The Restricted Stock Units are not intended to be French
tax-qualified Awards.
French Language Provision. By signing and returning this Agreement, you confirm
having read and understood the documents relating to the Plan which were
provided to you in English language. You accept the terms of those documents
accordingly.
French translation: En signant et renvoyant ce Contrat vous confirmez ainsi
avoir lu et compris les documents relatifs au Plan qui vous ont été communiqués
en langue anglaise. Vous en acceptez les termes en connaissance de cause.
GERMANY
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If Grantee uses a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of Shares acquired under the Plan, the bank will make the report. No report is
required for payments less than €12,500. In addition, Grantee must report any
receivables or payables or debts in foreign currency exceeding an amount of
€5,000,000 on a monthly basis.
HONG KONG
Issuance of Stock. Notwithstanding any discretion in the Plan, the Grant Notice
or the Agreement to the contrary, in no event will the Award be paid to Grantee
in the form of cash upon vesting of Restricted Stock Units.
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”). Notwithstanding the foregoing, if the Plan is deemed
to constitute an occupational retirement scheme for the purposes of ORSO, the
grant of the Award shall be void.
Securities Law Information. This Award and the Shares to be issued upon vesting
of the Restricted Stock Units do not constitute a public offer of securities and
are available only for employees of the Company or a Subsidiary. The contents of
the Grant Notice, the Agreement, this Appendix and the Plan have not been
reviewed by any regulatory authority in Hong Kong. Grantee is advised to
exercise caution in relation to the Award. If Grantee is in any doubt as to the
contents of the Grant Notice, the Agreement, this Appendix or the Plan, Grantee
should obtain independent professional advice.
INDIA
Exchange Control Notification. To the extent required by local law, you must
immediately repatriate all proceeds resulting from the sale of shares of Stock
issued upon vesting of the Restricted Stock Units to India and convert the
proceeds into local currency. You will receive a foreign inward
     REV B March 2010

9



--------------------------------------------------------------------------------



 



remittance certificate (“FIRC”) from the bank where you deposit the foreign
currency. You should maintain the FIRC as evidence of the repatriation of funds
in the event the Reserve Bank of India or the Employer requests proof of
repatriation.
IRELAND
Issuance of Stock. This provision supplements the Agreement for any Grantee who
is a director or shadow director of an Irish Subsidiary:
Notwithstanding any discretion in the Plan, the Grant Notice or the Agreement to
the contrary, only newly-issued Shares will be issued upon vesting of the
Restricted Stock Units. In no event will treasury Shares be issued to Grantee.
Director Notification Information. If Grantee is a director, shadow director or
secretary of an Irish Subsidiary, Grantee must notify the Irish Subsidiary in
writing within five business days of receiving or disposing of an interest in
the Company (e.g., Restricted Stock Units, Shares, etc.), or within five
business days of becoming aware of the event giving rise to the notification
requirement, or within five business days of becoming a director or secretary if
such an interest exists at the time. This notification requirement also applies
with respect to the interests of a spouse or minor child (whose interests will
be attributed to the director, shadow director or secretary, as the case may
be).
ITALY
Data Privacy Notice and Consent.
This provision supersedes the Data Privacy provision of the Agreement:
Grantee hereby explicitly and unambiguously consents to the collection, use,
processing and transfer, in electronic or other form, of personal data as
described in this section of this Appendix by and among, as applicable, the
Employer, the Company and any Subsidiary for the exclusive purpose of
implementing, administering and managing Grantee’s participation in the Plan.
Grantee understands that the Employer, the Company and any Subsidiary may hold
certain personal information about Grantee, including but not limited to,
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of the Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Grantee’s favor, for the exclusive purpose of
managing and administering the Plan (“Personal Data”).
Grantee also understands that providing the Company with Personal Data is
necessary for the performance of the Plan and that Grantee’s denial to provide
Personal Data would make it impossible for the Company to perform its
contractual obligations and may affect Grantee’s ability to participate in the
Plan. The Controller of Personal Data processing is Ciena Corporation, with
registered offices at 1201 Winterson Road, Linthicum, Maryland 21090, United
States of America, and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy is Ciena Ltd. Piazzale Biancamano, 8 Milano 20121 Italy.
     REV B March 2010

10



--------------------------------------------------------------------------------



 



Grantee understands that Personal Data will not be publicized, but it may be
transferred to banks, other financial institutions or brokers involved in the
management and administration of the Plan. Grantee further understands that the
Company and/or a Subsidiary will transfer Personal Data amongst themselves as
necessary for the purpose of implementation, administration and management of
Grantee’s participation in the Plan, and that the Company and/or a Subsidiary
may each further transfer Personal Data to third parties assisting the Company
in the implementation, administration and management of the Plan, including any
requisite transfer of Personal Data to a broker or other third party with whom
Grantee may elect to deposit any Shares acquired under the Plan. Such recipients
may receive, possess, use, retain and transfer Personal Data in electronic or
other form, for the purposes of implementing, administering and managing
Grantee’s participation in the Plan. Grantee understands that these recipients
may be located in or outside the European Economic Area, such as in the United
States or elsewhere. Should the Company exercise its discretion in suspending
all necessary legal obligations connected with the management and administration
of the Plan, it will delete Personal Data as soon as it has accomplished all the
necessary legal obligations connected with the management and administration of
the Plan.
Grantee understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area as specified herein and
pursuant to applicable laws and regulations, does not require Grantee’s consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration and management of the Plan. Grantee
understands that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
Grantee has the right to, including but not limited to, access, delete, update,
correct or stop, for legitimate reason, the Personal Data processing.
Furthermore, Grantee is aware that Personal Data will not be used for direct
marketing purposes. In addition, Personal Data provided can be reviewed and
questions or complaints can be addressed by contacting Grantee’s human resources
department.
Plan Document Acknowledgment. By accepting the Award, Grantee acknowledges that
he or she has received and reviewed a copy of the Plan, the Grant Notice, the
Agreement and this Appendix in their entirety and fully accepts all provisions
thereof. Grantee further acknowledges that he or she has read and specifically
and expressly approves the following provisions of the Agreement: Restricted
Stock Unit Transferability; Vesting; Share Delivery Pursuant to Vested Units;
Withholding Tax; Forfeiture of Unvested Units; Retention Rights; Shareholder
Rights; Applicable Law; Data Privacy; Non-U.S. Residents as well as the Data
Privacy Notice and Consent section included in this Appendix.
Exchange Control Information. Grantee must report in his or her annual tax
return: (i) any transfers of cash or Shares to or from Italy exceeding €10,000
or the equivalent amount in U.S. dollars; and (ii) any foreign investments or
investments (including proceeds from the sale of Shares acquired under the Plan)
held outside of Italy exceeding €10,000 or the equivalent amount in U.S.
dollars, if
     REV B March 2010

11



--------------------------------------------------------------------------------



 



the investment may give rise to income in Italy. Grantee is exempt from the
formalities in (i) if the investments are made through an authorized broker
resident in Italy, as the broker will comply with the reporting obligation on
behalf of Grantee.
KOREA
Exchange Control Information. Exchange control laws require Korean residents who
realize US$500,000 or more from the sale of Shares to repatriate the proceeds to
Korea within eighteen months of the sale.
MEXICO
Terms and Conditions. By accepting the Restricted Stock Units, you understand
and agree that any modification of the Plan or the Agreement or its termination
shall not constitute a change or impairment of the terms and conditions of
employment.
Policy Statement. The Award of Restricted Stock Units the Company is making
under the Plan is unilateral and discretionary and, therefore, the Company
reserves the absolute right to amend it and discontinue it at any time without
any liability.
The Company, with registered offices at 1201 Winterson Road, Linthicum, Maryland
21010, U.S.A., is solely responsible for the administration of the Plan and
participation in the Plan and the acquisition of Shares does not, in any way,
establish an employment relationship between you and the Company since you are
participating in the Plan on a wholly commercial basis and the sole employer is
Ciena Communications Mexico S.A. de C.V. or Ciena Mexico S.A. de C.V., nor does
it establish any rights between you and the Employer.
Plan Document Acknowledgment. By accepting the Award of Restricted Stock Units,
you acknowledge that you have received copies of and have reviewed the Plan, the
Agreement and the Grant Notice in their entirety and fully understand and accept
all provisions thereof.
In addition, by accept this Award, you further acknowledge that:
(i) participation in the Plan does not constitute an acquired right; (ii) the
Plan and participation in the Plan is offered by the Company on a wholly
discretionary basis; (iii) participation in the Plan is voluntary; and (iv) the
Company and any Parent, Subsidiary or Affiliate are not responsible for any
decrease in the value of the Shares underlying the Restricted Stock Units.
Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
your participation in the Plan and therefore grant a full and broad release to
the Employer, the Company and any Parent, Subsidiary or Affiliate with respect
to any claim that may arise under the Plan.
NETHERLANDS
Nature of Grant. In accepting the Award, Grantee acknowledges that (i) the
Restricted Stock Units granted under the Plan are intended as an incentive for
Grantee to remain employed with the
     REV B March 2010

12



--------------------------------------------------------------------------------



 



Employer and are not intended as remuneration for labor performed; (ii) the
Restricted Stock Units are not intended to replace any pension rights or
compensation; and (iii) the benefits under the Plan will not automatically
transfer to another corporation in the case of a merger, take-over or transfer
of liability.
Securities Law Information. Grantee should be aware of the Dutch insider trading
rules which may impact the sale of Shares acquired under the Plan. In
particular, Grantee may be prohibited from effecting certain transactions if he
or she has inside information regarding the Company.
By accepting this Award, Grantee acknowledges having read and understood this
Securities Law Information section and acknowledges that it is his or her
responsibility to comply with the following Dutch insider trading rules.
Under Article 46 of the Act on the Supervision of the Securities Trade 1995,
anyone who has “inside information” related to an issuing company is prohibited
from effectuating a transaction in securities in or from the Netherlands.
“Inside information” is defined as knowledge of details concerning the issuing
company to which the securities relate that is not public and which, if
published, would reasonably be expected to affect the stock price, regardless of
the development of the price.
Given the broad scope of the definition of inside information, certain employees
of the Company working at a Subsidiary in the Netherlands (including Grantee)
may have inside information and, thus, would be prohibited from effectuating a
transaction in securities in the Netherlands at a time when Grantee had such
inside information.
POLAND
Exchange Control Information. Polish residents who hold foreign securities
(including Shares) and maintain accounts abroad must report information to the
National Bank of Poland on transactions and balances of the securities and cash
deposited in such accounts if the value of such transactions or balances exceeds
€10,000. If required, the reports are due on a quarterly basis by the 20th day
following the end of each quarter. The reports are filed on special forms
available on the website of the National Bank of Poland.
RUSSIA
U.S. Transaction. Grantee understands that the Restricted Stock Units shall be
valid and this Award shall be concluded and become effective only when
acceptance of this Award is received electronically or otherwise by the Company
in the United States. In no event will Award Shares issued to Grantee pursuant
to the Restricted Stock Units be delivered to Grantee in Russia; Award Shares
issued to Grantee pursuant to the Restricted Stock Units shall be delivered to
Grantee through E*Trade Financial Services, Inc. in the United States and kept
on Grantee’s behalf in the United States. Grantee is not permitted to sell Award
Shares acquired upon vesting/settlement of the Restricted Stock Units directly
to other Russian legal entities or residents.
Settlement of Restricted Stock Units. The Company reserves the right to force
the immediate sale of any Award Shares to be issued upon vesting/settlement of
the Restricted Stock Units. If applicable, Grantee agrees that the Company is
authorized to instruct its designated broker to assist with the mandatory sale
of such Award Shares (on Grantee’s behalf pursuant to this authorization) and
     REV B March 2010

13



--------------------------------------------------------------------------------



 



Grantee expressly authorizes the Company’s designated broker to complete the
sale of such Award Shares. Grantee acknowledges that the Company’s designated
broker is under no obligation to arrange for the sale of the Award Shares at any
particular price. Upon the sale of the Award Shares, the Company agrees to pay
Grantee the cash proceeds from the sale of the Award Shares, less any brokerage
fees or commissions and subject to any obligation to satisfy Tax-Related Items.
Grantee acknowledges that he or she is not aware of any material nonpublic
information with respect to the Company or any securities of the Company as of
the date of this Award.
Securities Law Information. The Plan, the Award (including this Appendix), the
Grant Notice and all other materials Grantee may receive regarding participation
in the Plan do not constitute advertising or an offering of securities in
Russia. The issuance of Award Shares acquired at vesting has not and will not be
registered in Russia, unless future changes in the relevant securities
regulations require otherwise. Therefore, Award Shares and any other securities
described in any Plan-related documents may not be used for public offering or
public circulation in Russia.
Exchange Control Information. Under current exchange control regulations, and to
the extent it continues to be required by local law, Grantee must repatriate the
proceeds from the sale of Award Shares and any dividends received in relation to
the Shares to Russia within a reasonably short period after receipt. The sale
proceeds and any dividends received must be initially credited to the Grantee
through a foreign currency account opened in Grantee’s name at an authorized
bank in Russia. After the sale proceeds are initially received in Russia, they
may be further remitted to foreign banks in accordance with Russian exchange
control laws. Grantee is encouraged to contact Grantee’s personal advisor before
remitting his or her sale proceeds to Russia as exchange control requirements
may change.
SINGAPORE
Securities Law Information. The grant of the Restricted Stock Units is being
made on a private basis and is, therefore, exempt from registration in
Singapore.
Director Notification Requirement. Directors of a Singaporean Subsidiary or
affiliate are subject to certain notification requirements under the Singapore
Companies Act. Directors must notify the Singaporean Subsidiary or affiliate in
writing of an interest (e.g., Restricted Stock Units, Award Shares, etc.) in the
Company or any related companies within two days of (i) its acquisition or
disposal, (ii) any change in a previously disclosed interest (e.g., when the
Award Shares are sold), or (iii) becoming a director.
SPAIN
Nature of Grant. In accepting this Award, Grantee consents to participate in the
Plan and acknowledges that he or she has received a copy of the Plan, the
Agreement and the Grant Notice.
Grantee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Restricted Stock Units under the Plan to
individuals who may be employees of the Company or a Subsidiary throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or any Subsidiary. Consequently, Grantee understands that the Award
is granted on the
     REV B March 2010

14



--------------------------------------------------------------------------------



 



assumption and condition that the Award and any Shares issued upon vesting of
the Restricted Stock Units are not part of any employment contract (either with
the Company or any Subsidiary) and shall not be considered a mandatory benefit,
salary for any purposes (including severance compensation) or any other right
whatsoever. Further, Grantee understands that he or she will not be entitled to
continue vesting in the Restricted Stock Units after Termination of Service. In
addition, Grantee understands that the Award would not be granted to Grantee but
for the assumptions and conditions referred to herein; thus, Grantee
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then the
grant of this Award and any right to the Restricted Stock Units shall be null
and void.
Exchange Control Information. Grantee must declare the acquisition of Shares to
the Dirección General de Politica Comercial y de Inversiones Extranjeras, (the
“DGPCIE”) of the Ministerio de Economia for statistical purposes. Grantee must
declare ownership of any Shares with the Directorate of Foreign Transactions
each January while the Shares are owned. In addition, if Grantee wishes to
import the ownership title of any Shares (i.e., share certificates) into Spain,
he or she must declare the importation of such securities to the DGPCIE. When
receiving foreign currency payments derived from the ownership of Shares (i.e.,
dividends or sale proceeds), Grantee must inform the financial institution
receiving the payment of the basis upon which such payment is made. Grantee will
need to provide the institution with the following information: (i) Grantee’s
name, address and fiscal identification number; (ii) the name and corporate
domicile of the Company; (iii) the amount of the payment; (iv) the currency
used; (v) the country of origin; (vi) the reasons for the payment; and
(vii) additional information that may be required.
SWITZERLAND
Securities Law Information. The grant of Restricted Stock Units under the Plan
is considered a private offering in Switzerland and is, therefore, not subject
to registration in Switzerland.
TAIWAN
Exchange Control Information. Grantee may acquire and remit foreign currency
(including proceeds from the sale of Shares) up to US$5,000,000 per year without
justification. If the transaction amount is TWD500,000 or more in a single
transaction, Grantee must submit a Foreign Exchange Transaction Form. If the
transaction amount is US$500,000 or more in a single transaction, Grantee must
also provide supporting documentation to the satisfaction of the remitting bank.
UNITED KINGDOM
Restricted Stock Units Payable Only in Common Stock. Notwithstanding any
discretion in the Plan, the Grant Notice or the Agreement to the contrary, upon
vesting of the Restricted Stock Units, Shares will be issued as set forth in
this section. In no event will the Award be paid to Grantee in the form of cash.
Taxes. If payment or withholding of the Tax-Related Items (including the
Employer NICs, as defined below) is not made within ninety (90) days of the
event giving rise to the Tax-Related Items (the “Due Date”) or such other period
specified in Section 222(1)(c) of the U.K. Income Tax
     REV B March 2010

15



--------------------------------------------------------------------------------



 



(Earnings and Pensions) Act 2003, the amount of any uncollected Tax-Related
Items will constitute a loan owed by Grantee to the Employer, effective on the
Due Date. Grantee agrees that the loan will bear interest at the then-current
Official Rate of Her Majesty’s Revenue and Customs (“HMRC”), it will be
immediately due and repayable, and the Company or the Employer may recover it at
any time thereafter by any of the means referred to in the Agreement.
Notwithstanding the foregoing, if Grantee is a director or executive officer of
the Company (within the meaning of Section 13(k) of the U.S. Securities Exchange
Act of 1934, as amended), Grantee will not be eligible for such a loan to cover
the Tax-Related Items. In the event that Grantee is a director or executive
officer and the Tax-Related Items are not collected from or paid by Grantee by
the Due Date, the amount of any uncollected Tax-Related Items will constitute a
benefit to Grantee on which additional income tax and National Insurance
Contributions (“NICs”) (including the Employer NICs, as defined below) will be
payable. Grantee will be responsible for reporting and paying any income tax and
NICs (including the Employer NICs, as defined below) due on this additional
benefit directly to HMRC under the self-assessment regime.
Data Privacy Notice and Consent. Grantee acknowledges and agrees, further to the
consent to the transfer of Personal Data contained in the Agreement, that
Personal Data may be transferred to third parties outside of the European
Economic Area in the course of the implementation, administration and management
of the Plan.
     REV B March 2010

16